Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mail (US 3,542,675). 
With respect to claim 1, Mail teaches flotation of solid contaminants and control the bubbles, gas saturated liquid is flowed through a venturi structure and depressured within a treatment zone so that particles attach and flow up for removal (col 1 lines 25-60, a flotation device), comprising a saturation column 1 (col 2 line 47- col 3 line 21, a saturator), controls, and a flotation chamber 16 and vessel 17 and intake line 18, (col 3 lines 24-40, a flotation tank for receiving liquid to be purified), venturi valve 20 (Fig. 1, col 3 lines 22-40, at least one feeder), saturated air-water line 21 (Fig. 1, col 3 lines 22-40, a line leading from the saturator to the feeder via which the pressurized liquid- gas mixture may be introduced into the flotation tank); and aerated water enters venturi valve and passes through case 35, conduits 36, and openings 37 (col 4 lines 43-52, the feeder comprises a flow channel that has different flow cross sectional areas along the extension thereof).  
With respect to claim 2, the flotation device according to claim 1 is taught above. Mail teaches a venturi valve 10 (col 3 lines 24-33, the feeder comprises or is formed as a Venturi nozzle).  
Claims 1, 2, 7, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 101164660 B1). 
With respect to claim 1, Park teaches dissolved air flotation treatment system for water purification (a flotation device), with a pressurized saturation tank 10 a saturator for receiving a pressurized liquid-gas mixture, flotation tank 20, a flotation tank for receiving liquid to be purified, circulating water supply pipe 30 connecting the tanks 10 and 20 (Figs 1-4, page 4 last paragraph to page 5 2nd paragraph), and pressurized water discharge line 111 to supply pressurized water to tank 20 (page 5 6th paragraph, a line leading from the saturator to the feeder via which the pressurized liquid- gas mixture may be introduced into the flotation tank); and pressurized nozzle 24 supplies pressurized water to flotation tank 20 (page 6 1st paragraph, Fig. 3. a feeder), injection nozzle 24 may be formed in a venturi type as shown in Fig. 5 (page 6 5th paragraph, the feeder comprises a flow channel that has different flow cross sectional areas along the extension thereof.  
With respect to claim 2, the flotation device according to claim 1 is taught above. Park teaches the feeder comprises or is formed as a Venturi nozzle (injection nozzle 24 may be formed in a venturi type as shown in Fig. 5, page 6 5th paragraph).  
With respect to claim 7, the flotation device according to claim 1 is taught above. Park teaches flotation separation can be collected by skimming (page 2, 3rd paragraph from bottom), rotary sludge collector 25 collects sludge that floats (page 6 paragraphs 1 and 5, Figs. 3 and 4, a floatate scraper arranged in an upper region of the flotation tank).  
With respect to claim 12, the flotation device according to claim 1 is taught above. Park teaches the flotation device does not include a valve between the line and an interior of the flotation tank (see Figs.).
With respect to claim 13, the flotation device according to claim 12 is taught above. Park teaches the flow channel of the feeder comprises a Venturi nozzle (injection nozzle 24 may be formed in a venturi type as shown in Fig. 5, page 6 5th paragraph), and preferably the injection nozzle 24 has a length of about 1 m, a lance (page 6 paragraph 10, the flotation device further comprises an injector lance that projects into the interior of the flotation tank).  
With respect to claim 14, the flotation device according to claim 13 is taught above. Park teaches the injector lance is connected to the feeder by the Venturi nozzle (Figs. 5-8).  
Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollingsworth (US 3,371,779).
With respect to claim 1, Hollingsworth teaches froth flotation by dispersion and distribution of aerated water into a flotation chamber (col 1 lines 10-17, Fig. 1, a flotation device), flotation compartment 10 (Fig. 1, col 5 line 7, a flotation tank), feed mixer and distributor 14 introduces aqueous pulp into the flotation chamber (col 5 lines 15-50, for receiving liquid to be purified), and air aspirating water-jet diffusers 20 (col 5 lines 32-36, at least one feeder), comprising water jet nozzle 31, air aspirating venturi member 32, coupling member 34 connected to opening 35 in a wall of the tank, air introduced to the water jet diffuser under pressure (col 7 lines 50-53), water jet air diffusers in example II operated at pressure of 35 psig (col 15 liens 1-4), air becomes intimately dispersed throughout the water in the diffuser as the air and water travel through the device (col 6 lines 13-43), a saturator, venturi member 32 acting as a saturator, coupling 35 and opening 25 forming and a line leading from the saturator via which the pressurized liquid- gas mixture may be introduced into the flotation tank (Figs. 1 and 3), where 34 and 35 comprises a flow channel that has different flow cross sectional areas along the extension thereof (Fig. 3).  
With respect to claim 2, the flotation device according to claim 1 is taught above.  Hollingsworth teaches venturi member 32 as discussed above the feeder comprises or is formed as a Venturi nozzle. 
With respect to claim 10, the flotation device according to claim 1 is taught above. Hollingsworth teaches first and second tanks, and wherein the first tank functions as an overflow barrier into which purified liquid may flow before flowing into a second tank (Fig. 1, fluid compartment 67, overflow compartment 66, Fig. 8, flotation compartment 106, and level control means 116).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park, alternatively, in view of Wang (US 5,240,600). 
With respect to claim 3, the flotation device according to claim 1 is taught above. Park teaches injection nozzle 24 (a feeder, and the line opening into the feeder) as discussed above, in embodiments a plurality of feeders (Figs. 7 and 8, page 6 paragraphs 8 and 9), and that that the feeder is spaced on or in the outer or inner wall of the flotation tank, without interposition of a valve (Fig. 2). Park fails to explicitly teach the line extends around the flotation tank at least in portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple feeder or injection nozzles wherein the line extends around the flotation tank at least in portions, in order to distribute the pressurized fluid through the tank. 
	Alternatively, Wang teaches dissolved gas flotation clarification (col 1 lines 10-26), pressure vessel 1 for saturating liquid with gas, liquid from pressure vessel 1 containing super saturated gases is released into a pressure release assembly 40 and mixed in open vessel 63 forming microbubbles for aeration and flotation (col 10 lines 40-51), and that the system can be re-piped for purifying other liquid sources and applications (col 18 lines 3-6), and the pressurized water release assemblies include more than one set of pressurized water release assemblies in addition, in embodiments the assemblies 40 include a plurality of feeders and a line extends around the flotation tank at least in portions (col 24 lines 6-14, Figs. 3-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate more than one pressurized water release assembly or feeder as described by Wang into Park’s device to provide improved flotation thickening (col 24 lines 6-14).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 3,371,779).
With respect to claim 4, the flotation device according to claim 1 is taught above. Hollingsworth teaches water-jet diffusers 20 (col 5 lines 32-36,), air introduced to the water jet diffuser under pressure (col 7 lines 50-53), water jet diffusers include baffle members to ensure the stream of aerated water issuing from each water jet will become uniformly dispersed through the compartment, baffle members may take any appropriate form that insures uniform distribution throughout the compartment, baffle members comprise a cylindrical guide member 38 an injector lance that projects into the tank, and deflection plate 40 (col 6 lines 6-65, Fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a convex baffle plate as deflection plate 40 as the baffle plate members may take any appropriate form that insures uniform distribution throughout the compartment, including a convex baffle plate, in order to insure uniform distribution of pressurized water throughout the compartment.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hollingsworth (US 3,371,779). 
With respect to claim 4, the flotation device according to claim 1 is taught above. Park teaches preferably the injection nozzle 24 has a length of about 1 m (page 6 paragraph 10, the feeder opens into an injector lance that projects into the inside of the flotation tank). However, Park fails to teach the end of the injector lance projecting into the inside of the flotation tank is associated with a convex baffle plate.  
Hollingsworth teaches froth flotation by dispersion and distribution of aerated water into a flotation chamber (col 1 lines 10-17, Fig. 1), flotation compartment 10 (Fig. 1, col 5 line 7), and water-jet diffusers 20 (col 5 lines 32-36,), air introduced to the water jet diffuser under pressure (col 7 lines 50-53), water jet diffusers include baffle members to ensure the stream of aerated water issuing from each water jet will become uniformly dispersed through the compartment, baffle members may take any appropriate form that insures uniform distribution throughout the compartment, baffle members comprise a cylindrical guide member 38, and deflection plate 40 (col 6 lines 6-65, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a baffle plate as described by Hollingsworth into Park’s injector nozzle, either with cylindrical guide member 38 as a convex baffle plate, or alternatively, with cylindrical guide member 38 as a lance, and deflection plate 40 as  a baffle plate, the baffle plate members may take any appropriate form that insures uniform distribution throughout the compartment, including convex baffle plate, in order to insure uniform distribution of pressurized water throughout the compartment.
With respect to claim 15, the flotation device according to claim 14 is taught above. Park teaches preferably the injection nozzle 24 has a length of about 1 m, an injector lance projecting into the interior of the flotation tank (page 6 paragraph 10). However, Park fails to teach the injector lance is spaced from a baffle plate having a convex side facing the end of the injector lance such that when the liquid-gas mixture exits the end of the injector lance and strikes the baffle plate, outgassing gas is distributed into fine bubbles.  
Hollingsworth teaches froth flotation by dispersion and distribution of aerated water into a flotation chamber (col 1 lines 10-17, Fig. 1), flotation compartment 10 (Fig. 1, col 5 line 7), and water-jet diffusers 20 (col 5 lines 32-36,), air introduced to the water jet diffuser under pressure (col 7 lines 50-53), water jet diffusers include baffle members to ensure the stream of aerated water issuing from each water jet will become uniformly dispersed through the compartment, baffle members may take any appropriate form that insures uniform distribution throughout the compartment, baffle members comprise a cylindrical guide member 38, and deflection plate 40 positioned on support rods 41 the injector lance (Park’s 1 m injector 24, or Hollingsworth’s guide member 38) is spaced from a baffle plate (col 6 lines 6-65, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a baffle plate as described by Hollingsworth into Park’s injector nozzle, either with cylindrical guide member 38 as a convex baffle plate, or alternatively, with cylindrical guide member 38 as a lance, and deflection plate 40 as a baffle plate, spaced apart (see Fig. 3), and as baffle plate members may take any appropriate form that insures uniform distribution throughout the compartment, including as a convex baffle plate, in order to insure uniform distribution of pressurized water throughout the compartment.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 3,371,779), in view of Larnholm (US PG Pub 2021/0331087).
With respect to claim 5, the flotation device according to claim 1 is taught above. Hollingsworth teaches a feed mixer and distributor 14 and the end wall 25 is formed with a plurality of feed distribution openings 57 through which feed can be introduced into and uniformly distributed across the upper portion of the aqueous pulp in the flotation compartment (col 8 lines 1-7, an intake distributor for introducing liquid to be purified into the flotation tank the intake distributor extending along an outer or inner wall of the flotation tank at least in part and being provided with slots). Hollingsworth does not specify the shape of the openings, the openings of Hollingsworth are interpreted to include slots. Alternatively, absent showing of criticality, changes in shape are obvious to one of ordinary skill in the art (see MPEP 2144.04 IV. B.).
With respect to claim 6, the flotation device according to claim 5 is taught above. Hollingsworth teaches uniformly distributing the feed in the flotation compartment as discussed above such that the liquid to be purified can be introduced into the flotation tank in a homogeneous manner. Hollingsworth does not specify the shape of the openings, the openings of Hollingsworth are interpreted to include slots. Alternatively, absent showing of criticality, changes in shape are obvious to one of ordinary skill in the art (see MPEP 2144.04 IV. B.).
However, Hollingsworth fails to teach arranged to be inclined at an angle of from 5 to 50° to the horizontal.  Larnholm teaches flotation using gas injection, and a hydraulic structure for pushing fractions formed during operation into removal structures (abstract), and that a pipe connected with a water inlet is fed during operation with water to eject a stream of water so that they eject the stream of water at an angle a of about 10° downwards with regard to the horizontal plane H, spray heads and nozzles are arranged so that the stream of water pushes the oil-froth formed on the liquid level  into the removal container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Larnholm’s adjustment of an inlet flow angle to facilitate moving scum toward the froth overflow at an angle a of about 10° with regard to the horizontal plane H.
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Haymore (US 3,679,056) and Wang (US 5,240,600). 
With respect to claim 8, the flotation device according to claim 7 is taught above. Park teaches rotary sludge collector 25, but is silent on an upper, slanted ramp that adjoins the floatate scraper and upon which floatate may be deposited by the floatate scraper. Wang and Haymore each teach flotation systems with scrapers with ramps, see Haymore Fig. 2 discharge shelf 13, and a Wang Figs. With illustrated inclined ramps on either side).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a slanted ramp as shown by Wang and Haymore into Parks’ device in as a discharge shelf is known in the art as an obvious engineering choice as shown by Wang and Haymore, and in order to collect froth into a sump (Haymore col 1 lines 70-75).
With respect to claims 9 and 11, the flotation device according to claims 1 and 7 are taught above. Park teaches rotary sludge collector 25, but is silent on a sediment scraper arranged in a lower region of the flotation tank. Wang and Haymore each teach flotation systems with upper and lower scrapers with ramps, see Haymore Fig. 2, and a Wang Figs.), a sediment scraper arranged in a lower region of the flotation tank.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sediment scraper arranged in a lower region of the flotation tank as shown by Wang and Haymore into Parks’ device in as lower scrapers are known in the art as an obvious engineering choice as shown by Wang and Haymore, and in order to collect settles sludge (Haymore col 1 lines 70-75, Wang col 22 lines 10-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777